Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members - Managers  Citigroup, Goldman Sachs, Merrill Lynch, Morgan Stanley Senior Co-Mangers  Barclays, UBS Co-Manager  n/a Jr. Co-Manager  Bear Stearns, BNP Paribas, CastleOak, Credit Suisse, Deutche Bank, Wachovia, Wells Fargo, Williams Capital Names of Issuers: United Parcel Services Title of Securities: UPS 5.5 1/15/18 maturity cusip 911312AH9 Date of First Offering: 1/10/08 Amount of Total Offering: Unit Price of Offering: $ 99.802 Comparable Securities 1) Kroger cusip 501044CG4 2) United Pacific Corp cusip 907818CZ9 3) CSX Corp cusip 126408GM9 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 101 years Trade Date : 1/10/2008 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 315,000 bonds @ $99.802 $314,376.30 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 15,000,000 bonds @ $99.802 $14,970,300.00 % of Portfolio Assets applied to Purchase : 0.112% Test set forth in paragraph (B)(4) of Procedures satisfied: Yes 1 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 2 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books  Citi, Lehman Brothers, Merrill Lynch Names of Issuers Allison Transmission 11.25 Title of Securities Allison Transmission 11.25 ALTRAN Date of First Offering 10/17/07 Amount of Total Offering Unit Price of Offering Comparable Securities Par Wtd Maturity ML Industry Lvl ML Industry Lvl Yld to Description Ticker Coupon Date 1 4 Worst COOPER Auto Parts & STANDARD COOPER 8.375 12/15/2014 Corporate Equipment 12.071 Auto Parts & ACCURIDE CORP ACW 8.5 2/1/2015 Corporate Equipment 12.711 STANADYNE Auto Parts & HLDGS STANAD 12 2/15/2015 Corporate Equipment 12.849 7) Underwriting Spread or Commission 0 (8) Years of Issuers Operations > 75 years (9) Trade Date 10/17/07 (10) Portfolio Assets on Trade Date (11) Price Paid per Unit 3 $98.875 Total Price Paid by Portfolio $987,500 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $3,950,000 % of Portfolio Assets Applied to Purchase 0.251% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >75 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 4 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books: Citi, Lehman Brothers, Merrill Lynch Names of Issuers Allison Transmission 11.0 Title of Securities Allison Transmission 11.0 ALTRAN Date of First Offering 10/11/07 Amount of Total Offering $550,000,000 Unit Price of Offering $100.00 Comparable Securities ML Par Wtd Maturity ML Industry Industry Yld to Description Ticker Coupon Date Lvl 1 Lvl 4 Worst Auto Parts COOPER & STANDARD COOPER 8.375 12/15/2014 Corporate Equipment 12.071 Auto Parts & ACCURIDE CORP ACW 8.5 2/1/2015 Corporate Equipment 12.711 Auto Parts STANADYNE & HLDGS STANAD 12 2/15/2015 Corporate Equipment 12.849 7) Underwriting Spread or Commission 0 Years of Issuers Operations > 75 years Trade Date 10/11/07 5 Portfolio Assets on Trade Date $391,675,485 Price Paid per Unit $100 Total Price Paid by Portfolio $230,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,000,000 % of Portfolio Assets Applied to Purchase 0.059% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >75 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 6 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books Deutsche Bank Lehman Brothers Names of Issuers Hilcorp Energy Title of Securities Hilcorp Energy 9 HILCRP Date of First Offering 11/2/07 Amount of Total Offering Unit Price of Offering Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst RANGE Energy - Exploration & RESOURCES RRC 7.5 5/15/2016 Production 7.401 PIONEER Energy - Exploration & NATURAL PXD 5.875 7/15/2016 Production 7.112 BERRY PETROL Energy - Exploration & CO BRY 8.25 11/1/2016 Production 8.329 7) Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 11/2/2007 Portfolio Assets on Trade Date $401,495,387 7 Price Paid per Unit $104 Total Price Paid by Portfolio $494,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,773,200 % of Portfolio Assets Applied to Purchase 0.12% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 8 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books - Deutsche Bank, JP Morgan, Wachovia Securities Co managers - BMO Capital Markets Names of Issuers Hilcorp Energy Title of Securities Hilcorp Energy 7.75 HILCRP Date of First Offering 10/19/07 Amount of Total Offering $600,000,000 Unit Price of Offering $98.01 Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst CHAPARRAL Energy - Exploration & ENERGY CHAPAR 8.5 12/1/2015 Production 10.978 DENBURY Energy - Exploration & RESOURCE DNR 7.5 12/15/2015 Production 7.498 CHESAPEAKE Energy - Exploration & ENRGY CHK 6.875 1/15/2016 Production 7.454 7) Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 10/19/07 Portfolio Assets on Trade Date 9 $393,734,263 Price Paid per Unit $98.01 Total Price Paid by Portfolio $519,453 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,960,200 % of Portfolio Assets Applied to Purchase 0.132% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 10 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books - Lehman Brother, Bank of America Securities, Morgan Stanley Co manager - Capital One Southcoast, Wells Fargo, Fortis Securities LLC, Natxis Bleichroeder Inc Names of Issuers Key Energy Title of Securities Key Energy 8.375 Date of First Offering 11/14/07 Amount of Total Offering $425,000,000 Unit Price of Offering $100 Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst SESI LLC SPN 6.875 6/1/2014 Oil Field Equipment & Services 7.665 DRESSER- RAND DRRAND 7.375 11/1/2014 Oil Field Equipment & Services 7.752 CHC HELICOPTER FLI 7.375 5/1/2014 Oil Field Equipment & Services 8.606 7) Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 11/14/2007 11 Portfolio Assets on Trade Date $409,086,070 Price Paid per Unit $100 Total Price Paid by Portfolio $2,200,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $7,000,000 % of Portfolio Assets Applied to Purchase 0.538% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 12 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books - Merrill Lynch, Morgan Stanley Co managers - Merrill Lynch, RBS Greenwich Capital, Morgan Stanley, Wells Fargo Securities Names of Issuers Mashantucket Pequot Title of Securities Mashantucket Pequot 8.5 Date of First Offering 11/08/07 Amount of Total Offering Unit Price of Offering Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst MGM MIRAGE MGM 6.625 7/15/2015 Gaming 8.138 DOWNSTREAM DEVEL QUAPAW 12 10/15/2015 Gaming 13.13 TUNICA-BILOXI PAGON 9 11/15/2015 Gaming 8.672 7) Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 11/08/2007 Portfolio Assets on Trade Date $406,345,070 13 Price Paid per Unit $100 Total Price Paid by Portfolio $1,150,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $3,000,000 % of Portfolio Assets Applied to Purchase 0.383% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 14 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books - Banc of America Securities LLC, Goldman, Sachs, & Co., Morgan Stanley & Co. Co managers - NatCity Investments, Inc, Wells Fargo Names of Issuers Steel Dynamics Title of Securities Steel Dynamics STLD 7.375 Date of First Offering 10/4/07 Amount of Total Offering $700,000,000 Unit Price of Offering $100 Comparable Securities ALLEGHENY TECH ATI 8.375 12/15/2011 AK STEEL CORP AKS 7.75 6/15/2012 VALMONT INDUS VMI 6.875 5/1/2014 7) Underwriting Spread or Commission 0 Years of Issuers Operations > 10 years Trade Date 10/04/2007 Portfolio Assets on Trade Date $410,909,424 15 Price Paid per Unit $100 Total Price Paid by Portfolio $500,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser $1,500,000 % of Portfolio Assets Applied to Purchase 0.122% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >15 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 16 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Barclays, Lehman, RBS, Wachovia Senior Co-Mangers  n/a Co-Manager  BNP Paribas, Citigroup, SunTrust, Wedbush Morgan, Wells Fargo Jr. Co-Manager  n/a Names of Issuers: MidAmerican Energy Holdings Title of Securities: BRK 5.75 4/1/18 maturity cusip 59562VAS6 Date of First Offering: 3/25/08 Amount of Total Offering: Unit Price of Offering: $ 99.819 Comparable Securities 1) Dominion cusip 25746UBC2 2) Exelon cusip 30161MAE3 3) Progress Energy cusip 743263AL9 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 37 Trade Date : 3/25/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 505,000 bonds @ $99.819 $504,085.95 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 25,000,000 bonds @ $99.819 $24,954,750.00 % of Portfolio Assets applied to Purchase : 0.186% Test set forth in paragraph (B)(4) of procedures satisfied? Yes 17 Prohibitions set forth in paragraph B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 37 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? : Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 18 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members - Managers  Bear Stearns Senior Co-Mangers  Citigroup, RBC Co-Manager  n/a Jr. Co-Manager  Banc of America, Bank of Tokyo Mitsubishi, BB&T, DZ Financial, HSBC, Scotia Capital, Stifel Nicolaus, Wells Fargo Names of Issuers: Bear Stearns Title of Securities: BSC 7.25 2/1/18 maturity cusip 073902RU4 Date of First Offering: 1/29/08 Amount of Total Offering : $3,000,000,000.00 Unit Price of Offering: $ 99.726 Comparable Securities 1) Morgan Stanley cusip 61744YAD0 2) Lehman Brothers cusip 524908R36 3) Merrill Lynch cusip 59018YJ69 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 85 Trade Date : 1/29/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 320,000 bonds @ $99.726 $319,123.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 15,000,000 bonds @ $99.726 $14,958,900.00 % of Portfolio Assets applied to Purchase : 0.113% Test set forth in paragraph (B)(4) of procedures satisfied?: Yes 19 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 85 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 20 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Credit Suisse Senior Co-Mangers  BB&T Capital, BNP Paribas, BNY Capital, Comerica, Fifth Third, HSBC, JP Morgan, Keybanc, Morgan Keegan, Popular Securities, Santander, SunTrust Robinson Humphrey, Wachovia Securities, Wells Fargo Co-Manager  n/a Jr. Co-Manager  MFR Securities Inc, Trilon International, Blaylock Robert Van LLC Names of Issuers Credit Suisse Title of Securities: CS 5 5/15/13 maturity cusip 2254C0TC1 Date of First Offering: 5/1/08 Amount of Total Offering : $4,000,000,000.00 Unit Price of Offering: Comparable Securities 1) Bank of America cusip 06051GDW6 2) JP Morgan cusip 46625HHB9 3) Citigroup cusip 172967EQ0 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 152 Trade Date : 5/1/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 690,000 bonds @ $99.779 $688,475.10 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 35,000,000 bonds @ $99.671 $34,890,683.33 % of Portfolio Assets Applied to Purchase : 0.237% 21 Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 152 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 22 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members - Managers  Credit Suisse Senior Co-Mangers  Banc of America, BB&T Capital, BNP Paribas, BNY Capital, Comerica, Fifth Third Securities, HSBC, JP Morgan, Keybank, Morgan Keegan, Popular Securities, SunTrust Robinson Humphrey, Wells Fargo Co-Manager  n/a Jr. Co-Manager  MFR Securities Inc, Trilon International Names of Issuers: Credit Suisse Title of Securities: CS 6 2/15/18 maturity cusip 22541HCC4 Date of First Offering: 2/13/08 Amount of Total Offering : $2,000,000,000.00 Unit Price of Offering: $ 99.671 Comparable Securities 1) Morgan Stanley cusip 61744YAD0 2) Lehman Brothers cusip 524908R36 3) Merrill Lynch cusip 59018YJ69 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations: Trade Date: 2/19/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 755,000 bonds @ $99.671 $752,641.88 (includes accrued interest) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 35,000,000 bonds @ $99.671 $34,890,683.33 % of Portfolio Assets Applied to Purchase: 0.265% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes 23 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 152 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 24 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members - Managers  BNY, Citigroup, JP Morgan, Lehman Brothers Senior Co-Mangers  n/a Co-Manager  Wells Fargo Securities, Cabrera Capital Markets, Wedbush Morgan Securities, Blaylock Robert Van Jr. Co-Manager  n/a Names of Issuers : Southern California Edison Title of Securities: EIX 5.95 2/1/38 maturity cusip 842400FH1 Date of First Offering: 1/14/08 Amount of Total Offering: Unit Price of Offering: $ 99.540 Comparable Securities 1) Duke Energy cusip 26442CAB0 2) Commonwealth Edison cusip 202795HT0 3) Florida Power and Light cusip 341081FA0 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 122 Trade Date : 1/14/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 625,000 bonds @ $99.540 $622,125.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 30,000,000 bonds @ $99.540 $29,862,000.00 % of Portfolio Assets applied to Purchase: 0.220% Test set forth in paragraph (B)(4) of Procedures satisfied?: Yes 25 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 122 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 26 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Goldman Sachs Senior Co-Mangers  n/a Co-Manager  Bank of New York, Bank of Tokyo-Mitsubishi UFJ Ltd, BNP Paribas, Cabrera Capital Markets Inc, Calyon Securities, CastleOak Securities, Citigroup, Deutsche Bank, HVB Capital Markets, JP Morgan, Morgan Keegan, Ramirez & Co, Santander, SMBC Securities, SunTrust Robinson Humphrey, Utendahl Capital Partners, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers: Goldman Sachs Title of Securities: GS 5.95 1/18/18 maturity cusip 38141GFG4 Date of First Offering: 1/11/08 Amount of Total Offering: Unit Price of Offering: $ 99.858 Comparable Securities 1) Morgan Stanley cusip 61744YAD0 2) Merrill Lynch cusip 59018YJ69 3) Lehman cusip 52517PF63 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 138 Trade Date : 1/11/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,355,000 bonds @ $99.858 $1,353,075.90 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 65,000,000 bonds @ $99.858 $64,907,700.00 27 % of Portfolio Assets applied to Purchase : 0.482% Test set forth in paragraph (B)(4) of procedures satisfied: Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 138 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 28 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  HSBC Senior Co-Mangers  n/a Co-Manager  ABN Amro, ANZ Securities, Bank of New York, BNP Paribas, CIBC, Citigroup, Commerica Bank, Commerzbank AG, Credit Suisse, Fifth Third Bank, Mizuho Securities, Morgan Stanley, National Australia Bank, RBC Capital, Santander, Scotia Capital, TD Securities, UBS Securities, Wachovia, Wells Fargo Jr. Co-Manager  n/a Names of Issuers: HSBC Holdings Title of Securities: HSBC 6.8 6/1/38 maturity cusip 404280AJ8 Date of First Offering: 5/19/08 Amount of Total Offering : $1,500,000,000.00 Unit Price of Offering: Comparable Securities 1) JP Morgan cusip 46625HHF0 2) Citgroup cusip 172967EP2 3) Bank of America cusip 060505DL5 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 143 Trade Date : 5/19/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 360,000 bonds @ $99.783 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 20,000,000 bonds @ $99.783 % of Portfolio Assets applied to Purchase : 0.123% Test set forth in paragraph (B)(4) of procedures satisfied? Yes 29 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not Violated Years of Continuous Operation (unless municipal security, see below): 143 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 30 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  JP Morgan Senior Co-Mangers  n/a Co-Manager  BB&T Capital Markets, Morgan Keegan, Wells Fargo Securities, Jr. Co-Manager  Blaylock & Company, Muriel Siebert & Co. Names of Issuers JP Morgan Title of Securities JPM 6 10/01/17 maturity CUSIP 48121CYK6 Date of First Offering 9/19/2007 Amount of Total Offering : $3,000,000,000. Unit Price of Offering $ 99.887 Comparable Securities 1) Citigroup CUSIP 172967DY4 2) Bank of America CUSIP 06050TKN1 3) Wachovia Bank CUSIP 929903CH3 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations 200 Trade Date 9/19/2007 Portfolio Assets on Trade Date Price Paid per Unit 31 Total Price Paid by Portfolio 755,000 bonds @ $99.887 $754,146.85 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 45,000,000 bonds @ $99.887 $44,949,150.00 % of Portfolio Assets Applied to Purchase 0.279% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 200 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 32 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members - Managers  JP Morgan Senior Co-Mangers  n/a Co-Manager  BB&T Capital, Cabrera Capital, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers : JP Morgan Title of Securities: JPM 6 1/15/18 maturity cusip 46625HGY0 Date of First Offering: 1/28/08 Amount of Total Offering: Unit Price of Offering: $ 104.245 Comparable Securities 1) Wachovia cusip 92976WBH8 2) Bank of America cusip 060505DP6 3) Citigroup cusip 172967EM9 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 200 Trade Date : 1/28/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 640,000 bonds @ $104.245 $671,861.33 (includes accrued interest) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 30,000,000 bonds @ $104.245 $31,493,500.00 % of Portfolio Assets applied to Purchase : 0.238% Test set forth in paragraph (B)(4) of procedures satisfied? : Yes 33 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 200 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 34 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Bank of America, Goldman Sachs, Morgan Stanley Senior Co-Mangers  Credit Suisse, JP Morgan, Merrill Lynch, RBS Greenwich Co-Manager  Keybanc Capital, Loop Capital, Piper Jaffray, Wedbush Morgan, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers Nordstrom Inc Title of Securities JWN 7 1/15/38 maturity cusip 655664AL4 Date of First Offering 11/28/07 Amount of Total Offering Unit Price of Offering $ 97.812 Comparable Securities 1) JC Penney cusip 708130AB5 2) Macys cusip 314275AA6 3) Limited Brands cusip 532716AM9 (7) Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. (8) Years of Issuers Operations (9) Trade Date 11/28/07 (10) Portfolio Assets on Trade Date 35 Price Paid per Unit $97.812 Total Price Paid by Portfolio 350,000 bonds @ $97.812 $342,342.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 15,000,000 bonds @ $97.812 $14,671,800.00 % of Portfolio Assets Applied to Purchase 0.125% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 120 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 36 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers Lehman Brothers Senior Co-Mangers  n/a Co-Manager  BBVA Securities, Citigroup, Commerzbank Capital Markets, Daiwa Securities, Fortis, ING Financial, Mellon Financial Markets, MR Beal & Co, Natexis Bleichroeder, Societe Generale, SunTrust Robinson Humphrey, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers : Lehman Brothers Title of Securities: LEH 5.625 1/24/13 maturity cusip 5252M0BZ9 Date of First Offering: 1/15/08 Amount of Total Offering: Unit Price of Offering: $ 99.544 Comparable Securities 1) Merrill Lynch cusip 59018YM40 2) Goldman Sachs cusip 38144LAC4 3) Morgan Stanley cusip 6174462T5 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 157 Trade Date : 1/15/08 Portfolio Assets on Trade Date: Price Paid per Unit Total Price Paid by Portfolio 625,000 bonds @ $99.544 $622,150.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 30,000,000 bonds @ $99.540 $29,863,200.00 37 % of Portfolio Assets applied to Purchase: 0.220% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 157 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 38 John Hancock Core Bond Fund Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Lehman Brothers Senior Co-Mangers  n/a Co-Manager  AZN Securities, BBVA Securities, Cabrera Capital Markets, Citigroup, Daiwa Securities, DZ Financial, Harris Nesbitt, Mellon Financial, Mizuho Securities, Scotia Capital, Sovereign Securities, SunTrust, Utendahl Capital, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers Lehman Brothers Title of Securities LEH 7 9/27/27 maturity CUSIP 52517P5Y3 Date of First Offering 9/19/07 Amount of Total Offering : $1,000,000,000. Unit Price of Offering $ 99.808 Comparable Securities 1) Morgan Stanley CUSIP 61746BCY0 2) Merrill Lynch CUSIP 59022CAB9 3) Goldman Sachs CUSIP 38141GES 9 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations 157 Trade Date 9/19/07 Portfolio Assets on Trade Date Price Paid per Unit 39 $99.808 Total Price Paid by Portfolio 124,000 bonds @ $99.808 $123,761.92 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 7,500,000 bonds @ $99.808 $7,485,600.00 % of Portfolio Assets Applied to Purchase 0.046% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below) 157 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 40 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Lehman Brothers Senior Co-Mangers  n/a Co-Manager  Banc of America Securities LLC, Citigroup Global Markets Inc, DnB NOR ASA, HSBC Securities, Mellon Financial Markets LLC, National Australia Bank, Scotia Capital Inc, Sovereign Bank, SunTrust Robinson Humphrey, TD Securities, Wells Fargo Securities, Williams Capital Group LP Jr. Co-Manager  n/a Names of Issuers: Lehman Brothers Holdings Title of Securities: LEH 6.875 5/2/18 maturity cusip 5252M0FD4 Date of First Offering: 4/17/08 Amount of Total Offering : $2,500,000,000.00 Unit Price of Offering: Comparable Securities 1) Morgan Stanley cusip 6174466Q7 2) Merrill Lynch cusip 59018YN64 3) Goldman Sachs cusip 38141GFM1 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 158 Trade Date : 4/17/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 340,000 bonds @ $99.669 $338,874.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 20,000,000 bonds @ $99.669 $19,933,800.00 % of Portfolio Assets applied to Purchase : 0.120% 41 Test set forth in paragraph (B)(4) of procedures satisfied? : Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 158 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 42 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Merrill Lynch Senior Co-Mangers  n/a Co-Manager  Citigroup, Fifth Third Securities, Keybanc Capital, SunTrust Robinson Humphrey, Utendahl Capital Partners, Wachovia, Wells Fargo Securities, Williams Capital Group Jr. Co-Manager  n/a Names of Issuers: Merrill Lynch & Co., Inc. Title of Securities: MER 5.45 2/05/13 maturity cusip 59018YM40 Date of First Offering: 1/29/08 Amount of Total Offering: Unit Price of Offering: $ 99.870 Comparable Securities 1) Lehman Brothers cusip 5252M0BZ9 2) Morgan Stanley cusip 6174462T5 3) Goldman Sachs 38144LAC4 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 93 Trade Date : 1/29/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,300,000 bonds @ $99.870 $1,298,310.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 80,000,000 bonds @ $99.870 $79,896,000.00 % of Portfolio Assets applied to Purchase : 0.457% 43 Test set forth in paragraph (B)(4) of procedures satisfied?: Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not Violated Years of Continuous Operation (unless municipal security, see below): 93 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 44 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Merrill Lynch & Co Senior Co-Mangers  n/a Co-Manager  Barclays Capital, CIBC World Markets, Citigroup Global Markets Inc, Deutsche Bank Securities Inc, Greenwich Capital Markets Inc, Mizuho Securities USA Inc, PNC Capital Markets, RBC Capital Markets, SunTrust Robinson Humphrey, Wachovia Capital Markets, Wells Fargo Securities, Zions Direct Jr. Co-Manager  n/a Names of Issuers: Merrill Lynch & Co Title of Securities: MER 6 7/8 4/25/18 maturity cusip 59018YN64 Date of First Offering: 4/22/08 Amount of Total Offering : $5,500,000,000.00 Unit Price of Offering: Comparable Securities 1 ) Morgan Stanley cusip 6174466Q7 2) Lehman cusip 5252M0FD4 3) Goldman Sachs cusip 38141GFM1 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 94 Trade Date : 4/22/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 680,000 bonds @ $99.914 $679,415.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 40,000,000 bonds @ $99.914 $39,965,600.00 % of Portfolio Assets applied to Purchase : 0.234% Test set forth in paragraph (B)(4) of procedures satisfied? Yes 45 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 94 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 46 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Morgan Stanley Senior Co-Mangers  n/a Co-Manager  ABN Amro, Bank of Tokyo Mitsubishi, Bayerische Hypo-Und Vereinsbank, Calyon New York, CastleOak Securities, Commerzbank, Danske Bank, Deutsche Bank, Mizuho Securities, Ramirez, RBC Capital, Santander, Scotia Capital, Suntrust, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers MORGAN STANLEY Title of Securities MS 6 4/28/15 maturity cusip 61747YCE3 Date of First Offering 4/23/08 Amount of Total Offering : $1,500,000,000.00 Unit Price of Offering: Comparable Securities 1) Morgan Stanley cusip 61746SBR9 2) Merrill Lynch cusip 59018YUW9 3) Goldman Sachs cusip 38141GEA8 Underwriting Spread or Commission Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations 73 Trade Date 4/23/08 Portfolio Assets on Trade Date Price Paid per Unit 47 Total Price Paid by Portfolio 600,000 bonds @ $99.876 $599,256.00 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser 35,000,000 bonds @ $99.876 $34,956,600.00 % of Portfolio Assets Applied to Purchase : 0.206% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 73 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 48 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Morgan Stanley Senior Co-Mangers  n/a Co-Manager  ABN Amro, ANZ Securities, BB&T Capital, BMO Capital, Cabrera Capital, Calyon Securities, Danske Bank, Loop Capital, Mitsubishi UFJ, Mizuho Securities, Muriel Siebert Capital, Natixis Securities, RBC Capital, Santander Overseas Bank, Scotia Capital, TD Securities, Wells Fargo, Williams Capital Jr. Co-Manager  n/a Names of Issuers: Morgan Stanley Title of Securities: MS 6.625 4/1/18 maturity cusip 6174466Q7 Date of First Offering: 5/2/08 Amount of Total Offering : $2,000,000,000.00 Unit Price of Offering: Comparable Securities 1) Bear Stearns cusip 073902RU4 2) Goldman Sachs cusip 38141GFM1 3) Lehman cusip 52517PF63 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 73 Trade Date : 5/2/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 450,000 bonds @ $102.923 $463,153.50 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 25,000,000 bonds @ $102.923 $25,730,750.00 % of Portfolio Assets applied to Purchase : 0.159% Test set forth in paragraph (B)(4) of procedures satisfied? Yes 49 Prohibitions set forth in paragraph B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 73 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 50 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Morgan Stanley Senior Co-Mangers  n/a Co-Manager  ABN Amro, ANZ Securities, BB&T Capital, BMO Capital, Cabrera Capital, Calyon Securities, Danske Bank, Loop Capital, Mitsubishi UFJ, Mizuho Securities, Muriel Siebert Capital, Natixis Securities, RBC Capital, Santander Overseas Bank, Scotia Capital, TD Securities, Wells Fargo, Williams Capital Jr. Co-Manager  n/a Names of Issuers Morgan Stanley Title of Securities: MS 6.625 4/1/18 maturity cusip 6174466Q7 Date of First Offering: 3/27/08 Amount of Total Offering: Unit Price of Offering: $ 100.00 Comparable Securities 1) Bear Stearns cusip 073902RU4 2) Goldman Sachs cusip 38141GFM1 3) Lehman cusip 52517PF63 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 73 Trade Date : 3/27/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 1,010,000 bonds @ $100.00 $1,010,000 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 50,000,000 bonds @ $100.00 $50,000,000 51 % of Portfolio Assets applied to Purchase : 0.373% Test set forth in paragraph (B)(4) of procedures satisfied?: Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 73 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 52 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Citigroup, Credit Suisse, Morgan Stanley Senior Co-Mangers  Banc of America, BNP Paribas, Bank of Tokyo-Mitsubishi UFJ, Mizuho Securities, Wachovia Co-Manager  Bank of New York, BMO Capital, HSBC, Lehman, Merrill Lynch, RBC, RBS Greenwich, Societe Generale, Wells Fargo Jr. Co-Manager  n/a Names of Issuers : Oracle corp Title of Securities: ORCL 4.95 4/15/13 maturity cusip 68389XAD7 Date of First Offering: 4/2/08 Amount of Total Offering: Unit Price of Offering: Comparable Securities 1) Cisco cusip 17275RAB8 2) Xerox cusip 984121BS1 3) Oracle cusip 68402LAE4 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 31 Trade Date : 4/2/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 405,000 bonds @ $99.964 $404,854.20 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 20,000,000 bonds @ $99.964 $19,992,800.00 % of Portfolio Assets applied to Purchase : 0.147% Test set forth in paragraph (B)(4) of Procedures satisfied? : Y es 53 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 31 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 54 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Citigroup, Credit Suisse, Morgan Stanley Senior Co-Mangers  n/a Co-Manager  ABN Amro, Banc of America, Bank of New York, Bank of Tokyo- Mitsubishi UFJ, BMO Capital, BNP Paribas, HSBC, Hypovereinsbank, Lehman, Merrill Lynch, Mizuho Securities, RBC, Societe Generale, Wachovia, Wells Fargo Jr. Co-Manager  n/a Names of Issuers ORACLE CORP Title of Securities ORCL 5.75 4/15/18 maturity cusip 68389XAC9 Date of First Offering 4/2/08 Amount of Total Offering : $2,500,000,000.00 Unit Price of Offering $ 99.953 Comparable Securities 1) Cisco cusip 17275RAC6 2) Xerox cusip 984121BP7 3) Oracle cusip 68402LAC8 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 31 Trade Date : 4/2/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 711,000 bonds @ $99.953 $710,665.83 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 35,000,000 bonds @ $99.953 $34,983,550.00 % of Portfolio Assets applied to Purchase : 0.257% 55 Test set forth in paragraph (B)(4) of procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 31 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 56 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Banc of America Securities LLC, BNP Paribas, JP Morgan Senior Co-Mangers  n/a Co-Manager  Wells Fargo Jr. Co-Manager  n/a Names of Issuers: Plains All American Pipeline Title of Securities: PAA 6.5 5/1/18 maturity cusip 72650RAS1 Date of First Offering: 4/18/08 Amount of Total Offering : $600,000,000.00 Unit Price of Offering: Comparable Securities 1) Kinder Morgan cusip 494550AY2 2) Enterprise Products cusip 29379VAC7 3) Energy Transfer Partners cusip 29273RAH2 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 15 Trade Date : 4/18/08 Portfolio Assets on Trade Date: Price Paid per Unit: $ Total Price Paid by Portfolio: 245,000 bonds @ $99.424 $243,588.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 15,000,000 bonds @ $99.424 $14,913,600 % of Portfolio Assets applied to Purchase : 0.086% Test set forth in paragraph (B)(4) of procedures satisfied? Yes 57 Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not violated Years of Continuous Operation (unless municipal security, see below): 15 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 58 10f-3 REPORT  John Hancock Funds II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Morgan Stanley Name of Issuers: Morgan Stanley Title Of Security: Eaton Corp. Date of First Offering: 4/23/08 Comparable Securities: Eaton Corp. Cit Group Conv. Pfd Energy Solutions Inc. Amount of Total Offering: $1.47 Billion $746,200,000 $690,000,000 Unit Price of Offering: $84 $26.00 $23.00 Underwriting Spread or Commission: 1.51 / share 94 cents 3.60% (selling concession) (selling concession) Years of Issuers Operations: 97 years Trade Date: 4/22/2008 Portfolio Assets on Trade Date: $514,352,118 **as of 4/22/08 Price Paid per Unit: $84.00 Total Price Paid by Portfolio: $3,209,136 Total Price paid for securities by other $84.00 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: 0.60% Test set forth in paragraph (B)(4) of Yes Procedures satisfied? Prohibitions set forth in paragraph Yes (B)(5) of Procedures Not Violated? Years of Continuous Operation: over 3 years Municipal Security - Received a rating N/A in compliance with paragraph (A)(4) of the Procedures? 59 Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? Yes All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 60 10f-3 REPORT  John Hancock Funds II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members: Lehman Brothers Name of Issuers: JP Morgan Title Of Security: Visa Inc. Date of First Offering: 3/19/08 Comparable Securities: Visa Inc. Cit Group Conv. Pfd Energy Solutions Inc. Amount of Total Offering: $17.9 Billion $746,200,000 $690,000,000 Unit Price of Offering: $44 $26.00 $23.00 Underwriting Spread or Commission: 55 Cents 94 cents 3.60% (selling concession) (selling concession) Years of Issuers Operations: 50 years Trade Date: 3/18/2008 Portfolio Assets on Trade Date: $474,392,587 **as of 3/31/08 Price Paid per Unit: $44.00 Total Price Paid by Portfolio: $425,480 Total Price paid for securities by other $44.00 portfolios for which sub advisers acts as investment adviser: Percent of Portfolio Assets: 0.09% Test set forth in paragraph (B)(4) of Yes Procedures satisfied? Prohibitions set forth in paragraph Yes (B)(5) of Procedures Not Violated? Years of Continuous Operation: over 3 years Municipal Security - Received a rating N/A in compliance with paragraph (A)(4) of the Procedures? 61 Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c') been satisfied? Yes All purchases by Sub-adviser described above were affected in compliance with the Trust's Rule 10f-3 procedures. Signature: 62 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Citigroup, Bank of America, Lehman Brothers Senior Co-Mangers  n/a Co-Manager  Bank of Tokyo-Mitsubishi UFJ, BNP Paribas, Goldman Sachs, HSBC, JP Morgan, Merrill Lynch, Mizuho Securities, US Bancorp, Wachovia, Wells Fargo Jr. Co-Manager  n/a Names of Issuers : Target Corp Title of Securities: TGT 7 1/15/38 maturity cusip 87612EAU0 Date of First Offering: 1/14/08 Amount of Total Offering: Unit Price of Offering: $ 99.318 Comparable Securities 1) Wal-Mart cusip 931142CK7 2) Target Corp cusip 87612EAR7 3) Lowes cusip 548661CP0 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 46 years Trade Date : 1/14/2008 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 320,000 bonds @ $99.318 $317,817.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 15,000,000 bonds @ $99.318 $14,897,700.00 % of Portfolio Assets applied to Purchase : 0.113% Test set forth in paragraph (B)(4) of Procedures satisfied?: Yes 63 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 46 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 64 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Citigroup, Goldman Sachs, Morgan Stanley Senior Co-Mangers  Barclays, UBS Co-Manager  n/a Jr. Co-Manager  Bear Stearns, BNP Paribas, CastleOak, Credit Suisse, Deutche Bank, Wachovia, Wells Fargo, Williams Capital Names of Issuers: United Parcel Services Title of Securities: UPS 6.2 1/15/38 maturity cusip 911312AJ5 Date of First Offering: 1/10/08 Amount of Total Offering: Unit Price of Offering: $ 99.487 Comparable Securities 1) Kroger cusip 501044BZ3 2) United Pacific Corp cusip 907818CX4 3) CSX Corp cusip 126408GK3 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 101 years Trade Date : 1/10/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 520,000 bonds @ $99.487 $517,332.40 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 25,000,000 bonds @ $99.487 $24,871,750.00 % of Portfolio Assets applied to Purchase : 0.184% Test set forth in paragraph (B)(4) of procedures satisfied?: Yes 65 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 101 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 66 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Barclays, JP Morgan Senior Co-Mangers  n/a Co-Manager  Greenwich, Wells Fargo Jr. Co-Manager  n/a Names of Issuers: Northern States Power Title of Securities: XEL 5.25 3/1/18 maturity cusip 665772CD9 Date of First Offering: 3/11/08 Amount of Total Offering : $500,000,000.00 Unit Price of Offering: $ 99.696 Comparable Securities 1) Pacific Gas and Electric cusip 694308GL5 2) Exelon cusip 202795HU7 3) Dominion cusip 927804FC3 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 130 Trade Date : 3/11/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 255,000 bonds @ $99.696 $254,224.80 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 12,000,000 bonds @ $99.696 $11,963,520.00 % of Portfolio Assets applied to Purchase : 0.094% Test set forth in paragraph (B)(4) of Procedures satisfied?: Yes 67 Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 130 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 68 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Bank of America, Lehman, BNP, Suntrust Senior Co-Mangers  n/a Co-Manager  Barclays Capital, BBVA Securities Inc, BMO Capital Markets, BNY Capital Markets, Citigroup Global Markets Inc, Comerica Securities, Credit Suisse, Deutsche Bank, DnB NOR Markets, Fortis Securities, Greenwich Capital Markets Inc, Jefferies & Co, JP Morgan Securities, Lazard Capital Markets LLC, Merrill Lynch Pierce Fenner & Smith, Morgan Stanley & Co Inc, Natixis Bleichroeder Inc, Piper Jaffray & Co, Tudor Pickering & Co LLC, UBS Securities LLC, Wachovia Capital Markets, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers : XTO Energy Inc Title of Securities: XTO 5.75 12/15/13 maturity cusip 98385XAS5 Date of First Offering: 8/04/08 Amount of Total Offering : $500,000,000.00 Unit Price of Offering: Comparable Securities 1) Suncor Energy cusip 86721ZAA7 2) Transocean cusip 893830AR0 3) Canadian National Resources cusip 136385AM3 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 22 Trade Date : 8/4/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 825,000 bonds @ $99.931 $824,430.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 50,000,000 bonds @ $99.931 $49,956,500 69 % of Portfolio Assets applied to purchase: 0.304% Test set forth in paragraph (B)(4) of procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Not Violated Years of Continuous Operation (unless municipal security, see below): 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 70 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Bank of America, Lehman, Credit Suisse, Deutsche Bank Senior Co-Mangers  n/a Co-Manager  Barclays Capital, BBVA Securities Inc, BMO Capital Markets, BNY Capital Markets, Citigroup Global Markets Inc, Comerica Securities, DnB NOR Markets, Fortis Securities, Greenwich Capital Markets Inc, Jefferies & Co, JP Morgan Securities, Lazard Capital Markets LLC, Merrill Lynch Pierce Fenner & Smith, Morgan Stanley & Co Inc, Natixis Bleichroeder Inc, Piper Jaffray & Co, Tudor Pickering & Co LLC, UBS Securities LLC, Wachovia Capital Markets, Wells Fargo Securities Jr. Co-Manager  n/a Names of Issuers: XTO Energy Inc Title of Securities: XTO 6.5 12/15/18 maturity cusip 98385XAT3 Date of First Offering: 8/04/08 Amount of Total Offering : $1,000,000,000.00 Unit Price of Offering: Comparable Securities 1) Suncor Energy cusip 86722TAA0 2) Transocean cusip 893830AS8 3) Canadian National Resources cusip 136385AN1 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 22 Trade Date : 8/4/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 825,000 bonds @ $99.713 $822,632.25 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 50,000,000 bonds @ $99.713 $49,856,500 71 % of Portfolio Assets applied to Purchase : 0.303% Test set forth in paragraph (B)(4) of procedures satisfied? : Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 22 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai S. Shiver Chief Compliance Officer 72 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Citigroup, Lehman Brothers, Merrill Lynch & Co Senior Co-Mangers  n/a Co-Manager  Banc of America Securities LLC, Barclays Capital, BBVA Securities Inc, BMO Capital Markets, BNP Paribas, BNY Capital Markets, Comerica Securities, Credit Suisse Securities USA LLC, Deutsche Bank Securities Inc, Fortis Securities, Greenwich Capital Markets Inc, Jefferies & Co, JP Morgan, Lazard Capital Markets LLC, Morgan Stanley, Natixis Bleichroeder Inc, Piper Jaffray & Co, SunTrust Robinson Humphrey, UBS Securities, Wachovia Capital Markets, Wells Fargo Jr. Co-Manager  n/a Names of Issuers: XTO ENERGY INC Title of Securities: XTO5 1/2 06/15/18 maturity cusip 98385XAP1 Date of First Offering: 4/15/08 Amount of Total Offering: Unit Price of Offering: Comparable Securities 1) Transocean cusip 893830AS8 2) Weatherford cusip 947074AJ9 3) Marathon Oil cusip 565849AF3 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 35 Trade Date : 4/15/08 Portfolio Assets on Trade Date: Price Paid per Unit: $ Total Price Paid by Portfolio: 425,000 bonds @ $99.539 $423,040.75 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 25,000,000 bonds @ $99.539 $24,884,750.00 % of Portfolio Assets applied to Purchase: 0.150% 73 Test set forth in paragraph (B)(4) of procedures satisfied? : Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 74 John Hancock Core Bond Fund II Procedures Pursuant to Rule 10f-3 Name of Underwriter and Underwriting Syndicate Members Managers  Barclays Citigroup Global Markets Inc, Lehman Brothers, Merrill Lynch & Co Senior Co-Mangers  n/a Co-Manager  Banc of America Securities LLC, Barclays Capital, BBVA Securities Inc, BMO Capital Markets, BNP Paribas Securities Corp, BNY Capital Markets, Comerica Securities, Deutsche Bank Securities Inc, Fortis Securities, Goldman Sachs & Co, Greenwich Capital Markets Inc, Jefferies & Co, JP Morgan Securities, Lazard Capital Markets LLC, Morgan Stanley & Co Inc, SunTrust Robinson Humphrey, UBS Securities LLC, Wachovia Capital Markets Jr. Co-Manager  n/a Names of Issuers: XTO ENERGY INC Title of Securities: XTO 6.375 6/15/2038 maturity cusip 98385XAQ9 Date of First Offering: 4/15/08 Amount of Total Offering : $800,000,000.00 Unit Price of Offering: Comparable Securities 1) Transocean cusip 893830AT6 2) Weatherford cusip 947075AE7 3) Marathon Oil cusip 565849AE6 Underwriting Spread or Commission: Zero commission on bond new issues. Fair and reasonable fee paid to underwriter from issuer. Years of Issuers Operations : 35 Trade Date : 4/15/08 Portfolio Assets on Trade Date: Price Paid per Unit: Total Price Paid by Portfolio: 290,000 bonds @ $99.864 $289,605.60 Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 17,000,000 bonds @ $99.864 $16,976,880.00 75 % of Portfolio Assets applied to Purchase : 0.103% Test set forth in paragraph (B)(4) of Procedures satisfied ?: Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Not violated Years of Continuous Operation (unless municipal security, see below): 35 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 76 John Hancock Core Bond Trust Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books: Banc of America Securities LLC BNP Paribas Credit Suisse Deutsche Bank Securities JPMorgan (2) Names of Issuers Forest Oil (3) Title of Securities FOREST OIL FST7 1/4 (4) Date of First Offering 5/20/08 (5) Amount of Total Offering $250MM (6) Unit Price of Offering Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst PIONEER Energy - Exploration & NATURAL PXD 6.875 5/1/2018 Production 7.189 Energy - Exploration & FOREST OIL FST 7.25 6/15/2019 Production 7.112 CHESAPEAKE Energy - Exploration & ENRGY CHK 6.875 11/15/2020 Production 7.15 7) Underwriting Spread or Commission: 0 (8) Years of Issuers Operations > 10 years (9) Trade Date : 5/15/2008 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: 77 Total Price Paid by Portfolio: Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: % of Portfolio Assets applied to Purchase : 0.071% Test set forth in paragraph (B)(4) of procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 78 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books: JPMorgan Banc of America Securities LLC Wachovia (2) Names of Issuers Lender Process Services (3) Title of Securities LENDER PROC SERV LENDER8 1/8 (4) Date of First Offering 6/19/08 (5) Amount of Total Offering $375MM (6) Unit Price of Offering Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst ALLIANT HOLDINGS ALIANT 11 5/1/2015 Finance & Investment 13.502 NUVEEN INVEST NUVINV 5.5 9/15/2015 Finance & Investment 11.326 NUVEEN INVESTM NUVINV 10.5 11/15/2015 Finance & Investment 12.001 7) Underwriting Spread or Commission: 0 (8) Years of Issuers Operations: > 10 years (9) Trade Date: 6/19/2008 (10) Portfolio Assets on Trade Date: (11) Price Paid per Unit: (12) Total Price Paid by Portfolio: (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: 79 (14) % of Portfolio Assets Applied to Purchase 0.00% (15) Test set forth in paragraph (B)(4) of Procedures satisfied: Yes (16) Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes (17) Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 80 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books: Banc of America Securities LLC Credit Suisse Co-Managers: BBVA Securities Inc BNP Paribas Calyon Securities USA Inc Citigroup Global Markets Inc Fortis Securities RBS Greenwich Capital Scotia Capital Inc TD Securities USA LLC Wedbush Morgan Securities Inc Wells Fargo Securities (2) Names of Issuers: Quicksilver Resources (3) Title of Securities: QUICKSILVER RES KWK7 3/4 (4) Date of First Offering: 6/24/08 (5) Amount of Total Offering: $475MM (6) Unit Price of Offering: Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst CHESAPEAKE Energy Exploration & ENRGY CHK 6.875 11/15/2020 Production 7.664 PIONEER Energy Exploration & NATURAL Production PXD 6.65 3/15/2017 7.668 HAWK, Energy Exploration & KCS ENERGY INC 7.125, Production 4/1/2012 7.125 4/1/2012 7.742 7) Underwriting Spread or Commission: 0 81 Years of Issuers Operations : > 10 years Trade Date : 6/24/2008 Portfolio Assets on Trade Date: $ Price Paid per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio (12) plus Total Price Paid for same securities by other portfolios for which subadviser acts as investment adviser: % of Portfolio Assets Applied to Purchase : 0.10% Test set forth in paragraph (B)(4) of Procedures satisfied? Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated? Yes Years of Continuous Operation (unless municipal security, see below) >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures? N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied? Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 82 John Hancock High Yield Fund Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter and Underwriting Syndicate Members Joint Lead Managers-Books: Banc of America Securities LLC Barclays Capital JP Morgan (2) Names of Issuers Sandridge Energy (3) Title of Securities SANDRIDGE ENERGY SD 8 (4) Date of First Offering 5/15/08 (5) Amount of Total Offering $750MM (6) Unit Price of Offering Comparable Securities Par Wtd Maturity Yld to Description Ticker Coupon Date ML Industry Lvl 4 Worst Energy - Exploration & PETRO DEV CORP PETD 12 2/15/2018 Production 10.733 PIONEER Energy - Exploration & NATURAL PXD 6.875 5/1/2018 Production 7.189 Energy - Exploration & FOREST OIL FST 7.25 6/15/2019 Production 7.112 7) Underwriting Spread or Commission: 0 (8) Years of Issuers Operations : > 10 years (9) Trade Date : 5/15/2008 (10) Portfolio Assets on Trade Date: $452,097,535 (11) Price Paid per Unit: 100 (12) Total Price Paid by Portfolio: $1M (13) Total Price Paid by Portfolio (12) plus Total Price Paid for same securities 83 by other portfolios for which subadviser acts as investment adviser: $4M % of Portfolio Assets Applied to Purchase : 0.22% Test set forth in paragraph (B)(4) of Procedures satisfied?: Yes Prohibitions set forth in paragraph (B)(5) of Procedures not violated?: Yes Years of Continuous Operation (unless municipal security, see below): >10 years Municipal Security - Received a rating in compliance with paragraph (A)(4) of the Procedures?: N/A Have the conditions in paragraphs (B)(1)(a), (B)(1)(b) and (B)(1)(c) of Procedures been satisfied?: Yes All purchases by Wells Capital Management described above were effected in compliance with the Trusts Rule 10f-3 procedures. Mai Shiver Chief Compliance Officer 84 JOHN HANCOCK FUNDS II John Hancock Mid Cap Value Trust Managed by Morgan Stanley Investment Management Inc. For the Fiscal Year Ended August 31, 2008 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members: Morgan Stanley Piper Jaffray & Co. Goldman Sachs Pacific Crest Securities Lehman Brothers Stifel, Nicholaus & Company JP Morgan Securities Blaylock & Company Credit Suisse Securities Jackson Securities UBS Securities LLC Muriel Siebert & Co Thomas Weisel Partners The Williams Capital Group (2) Name of Issuers: Orbitz Worldwide Cinemark Holding Inc. New Oriental & Tech Group (3) Title of Securities: Common Stock Common Stock Common Stock Comparable Securities Security A Security B Security C Date of First Offering 07/19/2007 04/23/2007 02/08/2007 Amount of Total $510,000,000 $532,000,000 $290,500,000 Offering Unit Price of Offering $15.00 $19.00 $41.50 Underwriting Spread or $0.825 $1.05 $1.66 Commission Years of Issuers Operations: 3+ Trade Date: 07/19/2007 Portfolio Assets on Trade Date: Price Paid Per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio plus total Price Paid for same Securities by other Sub Advised Portfolios: % of Portfolio Assets Applied to Purchase: 3.613% 85 JOHN HANCOCK FUNDS II John Hancock Mid Cap Value Trust Managed by Morgan Stanley Investment Management Inc. For the Fiscal Year Ended August 31, 2008 Procedures Pursuant to Rule 10f-3 (1) Name of Underwriter & Syndicate Members: J.P. Morgan Securities Inc. Wachovia Capital Markets Morgan Stanley & Co. Inc HSBC Securities (USA) Inc. Lehman Brothers Inc. SG Americas Securities, LLC. Citigroup Global Markets Inc. BMO Capital Markets Corp. ABN AMRO Incorporated CIBC World Markets Corp Mitsubishi UFJ Sec Int'l plc Mizuho Securities USA Inc. Deutsche Bank Sec Inc. Scotia Capital (USA) Inc. Merrill Lynch BNY Capital Markets, Inc. RBC Capital Markets Fortis Securities LLC Daiwa Securities America Inc (2) Name of Issuers: CIT Group Inc. Interactive Brokers Group Inc. FCStone Group Inc (3) Title of Securities Common Stock Common Stock Common Stock Comparable Securities Security A Security B Security C (4) Date of First Offering 04/21/2008 05/04/2007 08/03/2007 (5) Amount of Total $1,001,000,000 $1,200,400,000 $93,718,361 Offering (6) Unit Price of Offering $11.00 $30.01 $50.25 (7) Underwriting Spread $0.55 $0.56 $2.01 or Commission Years of Issuers Operations: 3+ Trade Date: 04/21/2008 Portfolio Assets on Trade Date: Price Paid Per Unit: Total Price Paid by Portfolio: Total Price Paid by Portfolio plus total Price Paid for same Securities by other Sub Advised Portfolios: % of Portfolio Assets Applied to Purchase: 0.071% 86 John Hancock Funds II Vista Fund 10f-3 Transactions From September 1, 2007 through August 31, 2008 Trade Settlement Security Deal Shares Price Size of All Affiliated Security Spread % of Date Date Name Type Offering Underwriting Underwriter Purchased Net Members From Assets On Trade 05/08/08 05/13/08 Petrohawk Secondary 31,414 26.39 $659,750,000 * See below J.P. Morgan Lehman $1.055/3.998% 0.57% Energy Offering Issuer and Comparison Information This Purchase Comparable  1 Comparable  2 Issuer Petrohawk Energy Bristow Group Genco Shipping Years of Issuers Operations >3 >3 >3 Market on Which Traded NYSE NYSE NYSE Purchase/Trade Date 05/08/08 06/11/08 05/21/08 Offering Price $26.39 $46.87 $75.47 Principal Amount of Offering $659,750,000 $192,167,000 $282,069,125 Spread $1.055/3.998% $2.109/4.50% $3.019/4.00% Industry or Sector Energy Energy Industrials Date of First Offering? 05/08/08 Amount of Total Offering? $659,750,000 Total Amount Paid by All Subadvised Portfolios? $26,390,000 Portfolio Net Assets on Trade Date? $143,229,726 % of Portfolio Assets applied to Purchases? 0.57% Test Set Forth in paragraph (B)(4) of Procedures Satisfied? Yes Underwriters Lehman Brothers, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated J.P. Morgan Securities Inc. BMO Capital Markets Corp. RBC Capital Markets Corporation Jefferies & Company, Inc. UBS Securities LLC 87
